Citation Nr: 0416535	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $4,859.


REPRESENTATION

Appellant represented by:	Kevin P. Shea, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1967 to May 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2000 decision of the RO Committee on Waivers and 
Compromises that denied waiver of recovery of an overpayment 
of improved pension benefits in the amount of $4,859.  A 
Notice of Disagreement was received subsequently in March 
2000, and a Statement of the Case (SOC) was issued in August 
2000.  A Substantive Appeal was received in October 2000.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action on his part is required.


REMAND

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.

However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist imposed 
by the VCAA are not applicable to cases involving waiver of 
recovery of an overpayment.  Barger v. Principi, No. 97-1775 
(U.S. Vet. App. May 24, 2002); See also 38 U.S.C.A. § 5302(a) 
(2002), 38 C.F.R. § 1963(b)(2) (2003).

Nonetheless, the Board finds that equitable adjudication of 
this claim requires additional development of the evidence.  
The March 13, 2000 decision of the RO Committee on Waivers 
and Compromises references an IVM for 1996 showing the 
veteran's unreported earned income of $7,700.  A September 
23, 1999 RO letter to the veteran references a previous July 
14, 1999 RO letter to the veteran requesting that he verify 
received income that had not been reported to the VA.  A 
December 8, 1999 RO letter to the veteran references a 
statement received from the veteran on November 1, 1999 
regarding the unreported income.  Neither the IVM folder , 
the July 14, 1999 RO letter to the veteran, nor the November 
1, 1999 statement from the veteran are contained in the 
claims file, and the Board finds that those documents must be 
added to the record prior to an appellate decision in this 
case.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain the IVM folder 
and associate with the claims file to 
include the July 14, 1999 RO letter to 
the veteran, and the November 1, 1999 
statement from the veteran.

2.  Thereafter, the RO should transfer 
the claim file and the IVM folder to the 
Board in accordance with current 
appellate procedures.  The RO need not 
readjudicate the claim or issue a 
Supplemental SOC.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action unless otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


